Citation Nr: 0821975	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, 
evaluated as 30 percent disabling from November 7, 1996, 50 
percent disabling from July 20, 2000, 10 percent disabling 
from March 24, 2005, and 30 percent disabling from June 1, 
2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which effectuated an October 2004 Board 
decision that granted service connection for PTSD.  In 
effectuating that decision, the RO assigned a 30 percent 
evaluation from November 7, 1996, a 50 percent evaluation 
from July 20, 2000, and a 10 percent evaluation from March 
24, 2005.  

The veteran filed a notice of disagreement (NOD) concerning 
both the effective date and the ratings assigned by the RO.  
In a June 2007 rating decision, the RO increased the 
veteran's service-connected PTSD to 30 percent, effective 
June 1, 2007.  Despite the increased rating granted by the 
RO, the veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In November 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A December 1985 Board decision denied service connection 
for PTSD.  

2.  In a statement received by the RO on November 7, 1996, 
the veteran attempted to reopen his claim for service 
connection for PTSD.  

3.  An April 1999 Board decision denied the claim to reopen, 
finding that he had not submitted new and material evidence.  

4.  The April 1999 decision was subsequently vacated by the 
Court of Appeals for Veterans Claims (Court); a May 2002 
Board decision determined that new and material evidence had 
been submitted and an October 2004 Board decision ultimately 
granted service connection for PTSD.  

5.  During that intervening period from December 1985 until 
November 7, 1996, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting service connection for PTSD.  

6.  The veteran's PTSD has caused occupational and social 
impairment with reduced reliability and productivity since 
the initial grant of service connection.  

7.  The veteran's PTSD has not caused occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
7, 1996, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an initial 50 percent evaluation for 
service-connected PTSD have been met from November 7, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Claim

In April 2005, the RO granted service connection for PTSD; an 
initial 30 percent rating was assigned, effective 
retroactively from November 7, 1996, the date on which the RO 
had received the veteran's claim to reopen.  The veteran 
contends, however, that the effective date for the grant of 
service connection for PTSD should go back to 1972, when he 
filed his original claim for service connection.  See e.g., 
June 2005 VA Form 21-4138.  For the reasons discussed below, 
the Board finds no basis to assign an effective date earlier 
than November 7, 1996, for the grant of service connection 
for PTSD.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2007).  In 
cases involving direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date on which the claim is received or the date entitlement 
arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 
283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a 
claim is denied by the RO, and the claimant fails to timely 
appeal that decision by filing a NOD within the one-year 
period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision 
becomes final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. § 3.105 (2007).

Similarly, a prior Board decision is final and binding - 
unless appealed, or the Chairman orders reconsideration of 
the decision, or there is some other exception to finality, 
such as the decision contains CUE.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.105, 20.1000, 20.1001, 20.1100.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Such an 
informal claim must identify the benefit sought.  An 
"application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); see also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the veteran filed an initial claim for service 
connection for a psychiatric disorder in December 1972, 
shortly after his discharge from active service.  The RO 
denied his claim in a July 1973 rating decision.  Following 
an administrative appeal, a January 1975 Board decision 
denied his claim for an acquired nervous disorder.  The 
veteran filed a second claim in February 1982, which was 
denied in a January 1983 rating decision.  Following another 
administrative appeal, the Board denied the claim for an 
acquired psychiatric disability, claimed as PTSD.  See 
November 1984 Board decision.  A third claim was filed by the 
veteran in March 1985.  An April 1985 rating decision denied 
the claim, which was upheld by the Board in a December 1985 
decision.  

The Board notes that at the time of the January 1975, 
November 1984, and December 1985 decisions, the Court, 
formerly called the U.S. Court of Veterans Appeals, did not 
exist.  As such, no further appellate review was available 
and the Board decisions became final and binding based on the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  The possibility did remain, however, of reopening 
the claim on the basis of new and material evidence.  See 38 
U.S.C.A. § 5108.

On November 7, 1996, the RO received the veteran's VA Form 
21-4138, Statement in Support of Claim, wherein he again 
requested service connection for PTSD.  In a July 1997 rating 
decision, the RO declined to reopen the claim, concluding 
that no new and material evidence had been submitted.  The 
veteran appealed this decision to the Board and in an April 
1999 decision, the Board upheld the RO's findings.  

The veteran thereafter appealed the Board's April 1999 
decision to the Court, which came into existence in 1988.  In 
a March 2001 Order, the Court vacated the April 1999 Board 
decision and remanded the claim to the Board.  In a May 2002 
decision, the Board determined that new and material evidence 
had been submitted to reopen the claim.  The reopened claim 
for service connection for PTSD was remanded in May 2003 and 
October 2003 for further development.  Service connection for 
PTSD was ultimately granted by the Board in October 2004.  In 
an April 2005 rating decision, the RO effectuated the October 
2004 Board decision and assigned an effective date of 
November 7, 1996, the date on which it received the veteran's 
claim to reopen.  

In light of these facts, the Board finds that the effective 
date for the grant of service connection for PTSD can be no 
earlier than November 7, 1996, since this was the date the 
veteran filed his claim to reopen which ultimately resulted 
in the grant of benefits.  The Board's December 1985 
decision, which denied the claim for PTSD, is the most recent 
final decision.  See, e.g., Evans v. Brown, 9 Vet. App. 273, 
284 (1996) (wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim).  That 
decision cannot be altered absent a collateral attack by 
showing it involved CUE, which has not been alleged in this 
case.  38 C.F.R. § 3.105(a) (2007).  

Therefore, the central issue in this case is whether the 
veteran filed a claim for service connection for PTSD between 
the December 1985 Board decision and November 7, 1996, the 
date the RO received his claim to reopen.  The Board has 
carefully reviewed the claims folder but finds no document 
during this period which could be construed as a claim - 
either formal or informal - for service connection for PTSD.  
In short, there is simply no basis for an effective date 
prior to November 7, 1996.

The veteran's only argument is that the effective date should 
go back to when he initially filed his claim for VA benefits 
in 1972.  Unfortunately, this type of argument has been 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Accordingly, 
the veteran is not entitled to an effective date back to 
1972.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the assignment of an 
effective date earlier than November 7, 1996, for the grant 
of service connection for PTSD.  As the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Therefore, the appeal must be denied.

II.  Increased Rating Claim

As noted above, the RO assigned various ratings for the 
veteran's PTSD since November 7, 1996.  A 30 percent 
evaluation was assigned from November 7, 1996; a 50 percent 
rating was assigned from July 20, 2000; and a 10 percent 
evaluation was assigned from March 24, 2005.  Following an 
appeal, a June 2007 rating decision granted an increased 
rating of 30 percent, effective June 1, 2007.  

Thus, the Board must determine whether the veteran is 
entitled to a rating in excess of 30 percent from November 7, 
1996 to July 19, 2000, a rating in excess of 50 percent from 
July 20, 2000 to March 23, 2005, a rating in excess of 10 
percent from March 24, 2005 to May 31, 2007, and a rating in 
excess of 30 percent since June 1, 2007.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has implemented staged ratings in 
this case, as will be discussed below.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.  

The Board notes that the symptoms recited in the General 
Rating Formula for Mental Disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

As an initial matter, the Board notes that the veteran has 
also been diagnosed with psychiatric disorders other than 
PTSD, which are not service connected.  These disorders 
include alcohol dependency; polysubstance abuse; mood 
disorder secondary to polysubstance abuse; psychosis, not 
otherwise specified; anxiety state; and depression.  Since a 
medical professional has not separated the effects of his 
service-connected PTSD from those attributable to these 
nonservice-connected psychiatric disorders, the Board will 
attribute all signs and symptoms to his service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  

That being said, the Board finds that the medical evidence 
for the entire period since November 7, 1996, shows that the 
veteran's PTSD has caused occupational and social impairment 
with reduced reliability and productivity due to symptoms 
analogous to that type and degree of symptomatology 
contemplated by a 50 percent disability rating.  Accordingly, 
a 50 percent rating for PTSD is assigned since November 7, 
1996.

The veteran underwent a VA compensation and pension (C&P) 
PTSD examination in May 1997, during which he reported 
interrupted sleep without medication and nightmares he could 
not remember.  He indicated that he did not trust people or 
want to be close to them, that he had been unable to keep a 
job because he dislikes authority and usually feels that he 
knows more than the people trying to instruct him, and that 
he experiences "flashbacks."  Following a mental status 
examination, Axis I diagnoses of polysubstance abuse and mood 
disorder secondary to polysubstance abuse were made.  An Axis 
IV diagnosis of severe, chronic unemployment and social 
disruption due to substance abuse was noted, and a Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

In July 1998, Dr. J.K. Johnson reported that she had seen the 
veteran for an evaluation and medication recommendation.  She 
diagnosed the veteran with PTSD and alcoholism (drug and 
alcohol free for six years).  Symptoms of PTSD included 
severe trauma in Vietnam, experiencing flashbacks and 
recurrent dreams, inability to hold down a job, inability to 
sustain a stable relationship, recurrent feelings of 
stressor, estrangement from peers, loss of interest in 
activities, difficulties with sleep, bursts of rage and he 
was acutely defensive.  

The veteran presented testimony before the Board in January 
1999.  He denied being examined in May 1997 and reported that 
without drugs and alcohol to help numb his mind, the 
isolation and desperation of daily life is harder, that 
sleeping is erratic, and the nightmares come more forcefully.  
The veteran asserted that the longer he is sober, the harder 
it is to manage his PTSD.  See hearing transcript.  

The veteran underwent another VA C&P PTSD examination in 
March 2005, at which time he reported his overall functioning 
was sometimes good, sometimes bad.  His primary problems were 
uncontrollable emotions, poor sleep and shadow hallucinations 
(described as seeing something moving out of the corner of 
his eye but knowing there is no one there).  The veteran also 
indicated that, in general, he did not get along well with 
people, thought he was able to get along with those who are 
able to ignore his bursts of anger.  He reported that he 
maintained his housekeeping chores, was able to cook his own 
meals, and was able to maintain his yard.  Following mental 
status examination, Axis I diagnoses of alcohol dependence in 
remission by veteran report, cannabis and opiate abuse in 
remission by veteran report, and resolved psychosis, not 
otherwise specified, was made.  A GAF score of 55 was 
assigned.  

A third VA C&P PTSD examination was conducted in June 2006.  
The veteran reported current symptomatology to include 
episodes lasting 10 minutes to three to four hours when he 
shakes and his mind races; these episodes are not caused by 
an identified trigger but cause him to get angry.  The 
veteran also reported chronic insomnia and sporadic 
nightmares, which always involve explosions and violence but 
are unclear.  He blamed the nightmares for breaking up his 
relationships over the years.  The veteran reported getting 
about three hours of sleep per night and indicated that he 
could not sleep because he could not get his mind to slow 
down.  He also struggles with focus and concentration.  
Following mental status examination, Axis I diagnoses of 
nicotine abuse, caffeine abuse, and alcohol dependence in 
remission were made.  A GAF score of 58 was assigned.  
A last VA C&P PTSD examination was conducted in June 2007.  
The examiner reported that the veteran had not had any 
hospitalization on general psychiatry at the VA for more than 
15 years but indicated that he was minimally following by the 
Mental Hygiene Clinic, though he had declined medications and 
psychotherapy referrals.  The veteran reported broken and 
disturbed sleep three to four hours total per night; frequent 
nightmares, which he does not remember, he just wakes up 
afraid and covered with sweat; avoidance of news and 
information about the current war; intrusive thoughts about 
his war experience; feelings of isolation; feelings of guilt 
for "not having amounted to anything;" being scared for no 
reasons; and becoming very irritable and withdrawn at times 
for no reason.  After mental status examination, the veteran 
was assigned Axis I diagnoses of moderate PTSD and 
polysubstance abuse/dependence in remission.  A GAF score of 
50 was assigned.  

The record shows the veteran has had significant difficulties 
in obtaining and maintaining employment.  See October 1996 
letter from Dr. M.A. Levitch (had not had a steady job since 
returning from Vietnam, though he was currently working for 
the past three months); May 1997 VA C&P PTSD examination 
report (unable to keep a job because he dislikes authority 
and usually feels that he knows more than the people trying 
to instruct him); July 1998 letter from Dr. J.K. Johnson 
(inability to hold down a job); January 1999 letters from 
E.B.B. (unable to maintain employment and be self-sufficient) 
and C.B. (unable to maintain jobs, schooling or any other 
goals he set for any length of time due to his emotional and 
mental status of mind).  

The evidence of record also shows that the veteran did not 
trust people or want to be close to them, was unable to 
sustain a stable relationship, was estranged from peers, had 
lost interest in activities, had difficulty with sleep, had 
bursts of rage, and was acutely defensive.  See May 1997 and 
March 2005 VA C&P PTSD examination reports; July 1998 letter 
from Dr. J.K. Johnson.  He also consistently reported poor 
sleep and nightmares.  See VA C&P examination reports.  

In addition, several Global Assessment of Functioning (GAF) 
scores have been assigned to the veteran, which are scaled 
ratings that reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  During VA C&P 
PTSD examinations in May 1997 and March 2005, the veteran was 
assigned a GAF score of 55.  In June 2006, he was assigned a 
score of 58 and in June 2007, a score of 50.  See VA review 
examination for PTSD reports.  

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers of co-workers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1994).

The majority of the GAF scores assigned to the veteran fall 
within the range 51 to 60 and are indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  These findings, coupled with the 
findings above regarding the veteran's significant 
difficulties in obtaining and maintaining employment, 
estrangement from people, sleep impairment, disturbances in 
motivation and mood, and bursts of rage, support the Board's 
finding that there is highly probative evidence that the 
veteran's PTSD meet the criteria for a 50 percent rating 
during from period November 7, 1996 to June 1, 2007.  

The evidence of record, however, does not warrant the 
assignment of a rating in excess of 50 percent during the 
period in question.  The Board acknowledges that in granting 
Supplemental Security Income (SSI) payments, the Social 
Security Administration (SSA) has determined that the 
veteran's PTSD and alcohol and drug dependence (in remission) 
have contributed to his inability to engage in substantially 
gainful activity since July 2000.  See July 2002 SSA 
decision.  The totality of the evidence, however, does not 
demonstrate that the veteran has exhibited symptoms that more 
nearly approximate the criteria for a 70 percent rating.  

More specifically, although the veteran may be significantly 
impaired in the occupational realm, he participated fully in 
Alcoholic Anonymous (AA) meetings and developed a very close 
relationship to his sponsor, and he appeared to have had 
feelings of attachment in prior relationships.  See March 
2005 VA C&P examination report.  The veteran has also 
reported being able to maintain housekeeping chores, cook his 
own meals, and maintain his yard and has never exhibited 
symptoms of suicidal ideation, obsessional rituals that 
interfere with routine activity, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression, spatial disorientation, or neglect of his 
personal appearance.  See VA C&P examination reports dated 
May 1997, March 2005, June 2007 and June 2007.  Lastly, while 
the Board acknowledges that the most recent GAF score 
assigned was 50, which indicates serious or any serious 
impairment in social, occupational or school functioning, the 
VA examiner described the veteran's PTSD as moderate and 
further reported that it was not clear from the reported 
history or available medical records that a definite 
diagnosis of PSTD can either be ruled in or out.  See June 
2007 VA C&P PTSD examination report.  

For the foregoing reasons, the Board finds that the veteran's 
PTSD meets the requirements for a 50 percent schedular 
rating, but that the preponderance of the evidence is against 
a schedular rating higher than 50 percent.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that the veteran's PTSD has 
independently caused marked interference with employment or 
required frequent periods of hospitalization.  The June 2006 
VA examination report notes that the veteran had not worked 
for the past five or six years, and that his last job 
involved cutting trees.  However, the examiner noted that the 
veteran's reasons for not working were vague.  It was also 
noted that the veteran continued to do yard work around his 
own house and went to casinos with friends from time to time.  
The June 2007 VA examination report also notes that "[t]he 
[veteran] clearly sees himself as disabled and 
unemployable," but the examiner did not appear to agree with 
the veteran's lay assessment of himself.  In short, although 
the veteran's PTSD may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
basis is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

There is also no evidence that his PTSD has required 
hospitalization which markedly interferes with his ability to 
work.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993) 
(holding that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the veteran's 
disability required frequent hospitalizations and bed rest 
which interfere with employability).  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
April 2005 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial rating 
assigned for PTSD stems from his May 2005 NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in an October 
2005 letter, which informed him of the evidence needed to 
substantiate a claim for increased rating and of his and VA's 
respective duties in obtaining evidence.  This letter also 
asked the veteran to send any evidence in his possession that 
pertained to the claim.  Accordingly, the duty to notify has 
been fulfilled.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  

With respect to the claim for an earlier effective date for 
the grant of service connection for PTSD, the United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the disability rating and 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran VA and private treatment records have 
been obtained and he was afforded several VA examinations in 
connection with his claim.  The Board acknowledges that it 
appears the veteran may be receiving SSI payments from the 
SSA.  The Board also acknowledges that no records from SSA 
have been associated with the claims folder.  The Board, 
however, is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Rather, 
it must make an independent determination based on the 
applicable regulations, the Secretary's instructions, and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  Further, this evidence would 
be dated, as the veteran underwent recent VA examinations in 
2005, 2006 and 2007, during which his unemployed status was 
known.  Based on the foregoing, any error in not obtaining 
SSA records is harmless, in particular because the Board's 
decision is not driven by whatever determination SSA made, 
but rather on the evidence obtained since the veteran filed 
his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date earlier than November 7, 1996, for the 
grant of service connection for PTSD is denied.

An initial disability rating of 50 percent for service-
connected PTSD is granted from November 7, 1996, subject to 
the laws and regulations governing the payment of VA 
compensation. 



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


